[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 53 
The complaint in this action was dismissed at Special Term for failure to state facts sufficient to constitute *Page 54 
a cause of action. The Appellate Division affirmed unanimously and we granted leave to appeal.
The action is brought to recover damages suffered as a result of a fire which occurred in the city of Beacon on December 26, 1942. Under section 24 of that city's charter (L. 1913, ch. 539, as amd. by L. 1920, ch. 171, § 6) the city "may construct and operate a system of waterworks", and the same section provides that "it shall maintain fire, police, school and poor departments." Pursuant to these powers the city caused a system of water works and mains to be constructed to supply water for private and public use, including fire protection. As part of this system a pressure and flow regulating valve was constructed on a water line and water main located near the plaintiffs' property upon which there were certain buildings used in conducting the business of raising chickens.
It is alleged that the fire broke out on these premises and that plaintiffs' property was destroyed because of the carelessness and negligence of the city in failing to create and maintain a fire department, including fire equipment and protection for the benefit of plaintiffs' property and the properties of others located nearby. It is also alleged that the city negligently failed to keep in repair the pressure and flow regulating valve located near the plaintiffs' property and that it negligently operated a certain manually operated valve, and that by reason of such negligence an insufficient quantity of water was provided to combat effectively the fire in question. Plaintiffs' freedom from contributory negligence and damages in the sum of $27,900 are also alleged and the plaintiffs demand judgment for that amount.
The waiver of sovereign immunity by section 8 (formerly § 12-a) of the Court of Claims Act has rendered the defendant municipality liable, equally with individuals and private corporations, for the wrongs of its officers and employees. In each case, however, liability must be "determined in accordance with the same rules of law as applied to actions in the supreme court against individuals or corporations". Accordingly the city is governed and controlled by the rules of legal liability applicable to an individual sued for fire damage under the circumstances alleged in the complaint. The question is whether the facts alleged would be sufficient to constitute a *Page 55 
cause of action against an individual under the same duties as those imposed upon the city solely because of failure to protect property from destruction by fire which was started by another. There is no such liability known to the law unless a duty to the plaintiff to quench the fire or indemnify the loss has been assumed by agreement or imposed by statute. There was no agreement in this case to put out the fire or make good the loss, and so liability is predicated solely upon the above-quoted provisions of the city's charter defining its powers of government. Quite obviously these provisions were not in terms designed to protect the personal interest of any individual and clearly were designed to secure the benefits of well ordered municipal government enjoyed by all as members of the community. There was indeed a public duty to maintain a fire department, but that was all, and there was no suggestion that for any omission in keeping hydrants, valves or pipes in repair the people of the city could recover fire damages to their property.
An intention to impose upon the city the crushing burden of such an obligation should not be imputed to the Legislature in the absence of language clearly designed to have that effect. Language similar to that found in the Charter of the City of Beacon may be found in many municipal charters. (For example, see New York City Charter [1938], § 481; Rochester City Charter [L. 1907, ch. 755], § 317, as amd. by L. 1921, ch. 292, § 3; Lackawanna City Charter [L. 1939, ch. 785], § 213; Hudson City Charter [L. 1921, ch. 669], § 262; Batavia City Charter [L. 1921, ch. 678], § 90; Second Class Cities Law, § 131. And see General Municipal Law, § 402.) Furthermore, many of these charters antedate the enactment of section 12-a (L. 1929, ch. 467), the predecessor of section 8, of the Court of Claims Act, as does the charter in this case. As was said in Moch Co. v. RensselaerWater Co. (247 N.Y. 160, 166), "If the plaintiff is to prevail, one who negligently omits to supply sufficient pressure to extinguish a fire started by another, assumes an obligation to pay the ensuing damage, though the whole city is laid low. A promisor will not be deemed to have had in mind the assumption of a risk so overwhelming for any trivial reward." A fortiori the Legislature should not be deemed to have imposed such a risk when its language connotes nothing more than the *Page 56 
creation of departments of municipal government, the grant of essential powers of government and directions as to their exercise.
Such enactments do not import intention to protect the interests of any individual except as they secure to all members of the community the enjoyment of rights and privileges to which they are entitled only as members of the public. Neglect in the performance of such requirements creates no civil liability to individuals (Restatement of Torts, § 288; Moch Co. v.Rensselaer Water Co., supra; Taylor v. Lake Shore  Mich. S.Ry., 45 Mich. 74; Frontier Steam Laundry Co. v. Connolly,72 Neb. 767; cf. City of Rochester v. Campbell et al., 123 N.Y. 405, and Troeger v. Prudential Insurance Co. of America,154 Misc. 537, which cites Restatement of Torts, § 288). The rule is well stated in Hayes v. Michigan Central R.R. Co.
(111 U.S. 228, 240).
Our decision in Foley v. State of New York (294 N.Y. 275) was not governed by this rule because the duty neglected in that case was imposed for the sole purpose of protecting the interests of the plaintiffs and others similarly situated against the particular hazard from which the plaintiffs suffered. In that case the Vehicle and Traffic Law imposed upon the State the duty to maintain traffic control lights upon State highways and a majority of the court held that we could not say as matter of law that the plaintiffs' injuries were not proximately caused by the negligence of agents of the State in failing to replace a burned out traffic light bulb. The sole purpose of requiring the State to maintain such lights was to protect individuals using the highways from collision damage. The violation of such a duty, resulting in damage, gives rise to an action in tort, if, but only if, the intent of the statutory enactment is to protect an individual against an invasion of a property or personal interest (Amberg v. Kinley, 214 N.Y. 531; Schmidt v. MerchantsDespatch Trans. Co., 270 N.Y. 287, 306; Restatement of Torts, § 286).
The case at bar is governed by our decision in the Moch case (supra). There the defendant water company was under a far more specific statutory duty than any to be found in the Charter of the City of Beacon. It was a public service corporation subject to the provisions of the Transportation Corporations Law (L. 1909, ch. 219, § 81), which imposed upon it the duty to furnish water at reasonable rates upon demand by the city through *Page 57 
hydrants or in public buildings "for the extinguishment of fires and for sanitary and other public purposes". In accordance with this statute the water company contracted with the city to deliver water at the fire hydrants. It was alleged that while the defendant was under this duty a building caught fire the flames from which spread to the plaintiff's warehouse, destroying this warehouse and its contents. The defendant, according to the complaint, was promptly notified of the fire but neglected after such notice to furnish sufficient water under adequate pressure to extinguish the fire before it reached plaintiff's warehouse, although equipped to do so and thus to prevent the spread of the fire and the destruction of plaintiff's property. Judgment was demanded for the resulting damage. The action for damages was claimed to be maintainable as an action for breach of contract within Lawrence v. Fox (20 N.Y. 268), as a cause of action for a common-law tort within MacPherson v. Buick Motor Co.
(217 N.Y. 382), and as a cause of action for the breach of a statutory duty predicated upon the provisions of the Transportation Corporations Law. It was held that the action could not be maintained for a tort at common law or for a breach of statutory duty because the duty was owing to the city and not to its inhabitants and because the failure to furnish an adequate supply of water was at most the denial of a benefit and was not the commission of a wrong.
The Moch case is controlling here because it has judicially determined that a corporation under a positive statutory duty to furnish water for the extinguishment of fires is not rendered liable for damages caused by a fire started by another because of a breach of this statutory duty.
Accordingly, the judgments of the courts below were correct both upon principle and authority and there is no statute justifying the imposition of liability upon the city in this case.
The judgment should be affirmed, with costs.